Citation Nr: 1822692	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-15 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia; and November 2013 and April 2014 rating decisions by the RO in Los Angeles, California.  

Following the November 2013 rating decision, which granted service connection for PTSD with an initial 70 percent rating, new and material evidence in the form of a VA examination was obtained within a year.  The April 2014 rating decision continued the initial rating and the Veteran appealed from that decision.  The claim on appeal is properly characterized as a higher initial rating claim for PTSD by operation of 38 C.F.R. § 3.156 (b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms have not approximated total occupational and social impairment at any point since the grant of service connection.

2.  The Veteran's service-connected PTSD has prevented him from being able to secure and maintain gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107(b) (2014); 38 C.F.R. §§ 4.1, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107(b) (2014); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Higher Rating for PTSD

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The rating of psychiatric disorders is ultimately based upon their resultant level of occupational and social impairment.  38 C.F.R. § 4.130; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (2013).  The evaluation, however, is symptom-driven, meaning that the symptomatology should be the fact-finder's primary focus in determining the level of occupational and social impairment.  Vazquez-Claudio, 713 F.3d at 116-17.  This includes consideration of the frequency, severity, and duration of those symptoms.  38 C.F.R. § 4.126(a); Vazquez-Claudio, 713 F.3d at 117.  Significantly, however, the symptoms enumerated in the rating criteria are merely examples of those that would produce such level of impairment; they are not exhaustive, and VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio, 713 F.3d at 115; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the Board finds that the Veteran suffers from symptoms of similar severity, frequency, and duration that cause occupational and social impairment equivalent to that which would be produced by the specific symptoms enumerated in the rating criteria, then the appropriate equivalent rating will be assigned.  38 C.F.R. 4.21; Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

A November 2013 rating decision granted service connection for PTSD and assigned an initial 70 percent rating, effective January 18, 2013.  The Veteran seeks a rating in excess of 70 percent for his PTSD.  For the reasons that follow, the Board finds that a higher rating is not warranted.

The Veteran was afforded a VA examination in October 2013.  The examiner opined that he had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran's symptoms included anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; and impaired impulse control, such as unprovoked irritability with periods of violence.  Nevertheless, the examiner stated that he did not appear to pose any threat of danger or injury to self or others.  It was noted that the Veteran reported a prior history of suicidal ideation, but he never attempted to harm himself and he currently denied any suicidal thoughts.

In March 2014, the Veteran was afforded a VA examination.  The examiner opined that he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  His symptoms included anxiety; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  It was noted that he became tearful while discussing the loss of his friend in Vietnam; however, he also demonstrated an apparently cheerful demeanor throughout much of the evaluation, as evidenced by frequent smiling and he stated he had many activities he enjoyed on a regular basis such as, seeing his friends daily, playing golf, going on cruises on a yearly basis, etc.  The examiner indicated that he did not appear to pose any threat of danger or injury to self or others.  

The Veteran was examined by Dr. Borstein in May 2014.  He opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran's symptoms included depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; impairment of short and long term memory, for example, retention of only highly learned material, while forgetting to complete tasks; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; and impaired impulse control, such as unprovoked irritability with periods of violence.  Dr. Borstein opined that he could not function in the workplace in any meaningful manner.  Further, he noted that the Veteran's ability to control his anger when working with others or the public had become more pronounced and debilitating.  In addition, he noted that the Veteran had become more anxious and had difficulty focusing and concentrating.  He also noted that a coworker submitted a letter confirming his difficulty in dealing with the stress of the workplace.  

A July 2016 VA treatment record shows that the Veteran's mood appeared stable.  A September 2016 VA treatment record shows that he did not have current suicidal ideation; intense acute agitation/anxiety; command hallucination for self-harm or violence; insomnia; or homicidal ideation.  However, he exhibited anhedonia and hopelessness.  It was noted that he continued to endorse hypervigilance in terms of PTSD and nightmares but denied any thoughts of depression or hopelessness.  His main concern was his sleep difficulties, which the psychiatrist indicated could be related to his PTSD and nightmares but also due to his sleep apnea.  A July 2017 VA treatment record shows that his mood appeared stable.

Based on a review of all of the evidence of record, the Board finds that the Veteran's current 70 percent rating for PTSD is appropriate.  The symptoms he endorses that approximate a 70 percent rating include difficulty adapting to stressful circumstances (including work or a work-like setting), panic attacks more than once a week, inability to establish and maintain effective relationships, and impaired impulse control.

The Veteran's PTSD has not more nearly approximated the criteria corresponding to a total 100 percent rating.  In reviewing the symptoms that could approximate such a rating, the Board finds the Veteran does not experience gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  Thus, the Veteran's symptomatology does not more nearly approximate the criteria corresponding to a 100 percent rating.  Reviewing the level of occupational and social impairment caused by those symptoms, the Board finds that this does not correspond to a total rating.  The Veteran does not exhibit total social impairment.  As noted previously, he reported many activities he enjoys on a regular basis, to include seeing his friends daily, playing golf, and going on cruises on a yearly basis.  There is no doubt to be resolved; the Veteran's PTSD does not more nearly approximate total social and occupational impairment.  A total, 100 percent rating is not warranted.

The Board has considered the applicability of staged ratings.  The Veteran's PTSD has been rated 70 percent disabling since the grant of service connection.  This is the second highest rating available for mental health disorders, and at no point during the appeal period has his PTSD more nearly approximated the criteria for a total, 100 percent rating.  Accordingly, a rating in excess of 70 percent, including through use of staged ratings, is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There are no additional expressly or reasonably raised issues presented on the record.


TDIU

The Veteran asserts that secondary to PTSD he is unable to secure or follow any substantially gainful occupation.  See December 2013 VA Form 21-8940.  An August 2009 VA treatment record shows that he retired in 1999 and 2001, and last worked as a medical technician.

Total disability ratings for compensation may be assigned when a veteran is unable to secure and follow a substantially gainful occupation.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.  38 C.F.R. § 4.16(a) provides a rating hurdle for schedular evaluation of a claim for TDIU.  If there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

For the reasons that follow, the Board finds that entitlement to a TDIU is warranted.

The Veteran is service-connected for the following: PTSD (rated 70 percent from January 18, 2013); hearing loss (rated 20 percent from June 24, 2017); and tinnitus (rated 10 percent from July 1, 2010).  Given the 70 percent rating for PTSD, the schedular criteria for TDIU are met from January 18, 2013.  See 38 C.F.R § 4.16(a).

The March 2014 VA examiner indicated that the Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner noted that he reported getting into several arguments with co-workers in the laboratory where he worked towards the end of his career.  Further, he indicated that he felt building pressure and that his co-workers left him alone as much as possible.  

A lay statement from a former co-worker, received in March 2014, indicates that stressful situations took their toll on the Veteran, which led him to retire early in 1999.  She noted that he returned to work but, "[t]he stress got too much for him once and for all," and he resigned.  

Dr. Borstein examined the Veteran in May 2014 and opined that the Veteran could not function in the workplace due to his inability to control his anger when working with others or the public, and it had become more pronounced and debilitating.  Further, Dr. Borstein noted that a co-worker submitted a letter confirming his difficulty in dealing with stress in the workplace.  

Based on consideration of all of the evidence of record, the Board finds that entitlement to a TDIU is warranted.  The evidence shows that the Veteran's PTSD symptoms would be reasonably likely to preclude substantially gainful employment.  Therefore, resolving all reasonable doubt in favor of the Veteran, entitlement to TDIU is warranted.


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.

Entitlement to TDIU is granted.


REMAND

Sleep Apnea

The Veteran has a current diagnosis of sleep apnea.  The January 1967 enlistment examination noted chronic sinusitis, moderate mouth breathing, frequent sore throats, and enlarged tonsils.  Further, the Veteran reported having ear, nose, or throat trouble.  In addition, the March 1969 separation examination shows that the Veteran reported having ear, nose, or throat trouble.  The Veteran has not received a VA examination for sleep apnea.  There is evidence; including statements from the Veteran and his wife, that sleep apnea may be related to service.  See notice of disagreement (NOD) and correspondence dated July 2012; see statement from wife dated July 2012, see VA Form 9 dated November 2014.  As such, a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.

2.  Schedule the Veteran for an examination to determine the etiology of his sleep apnea.  The claims folder must be made available to and reviewed by the examiner.  After a review of the record on appeal and an examination of the Veteran, provide answers to the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is related to or had onset in service?  

In addressing the foregoing, the examiner's attention is directed to the NOD and correspondence from the Veteran dated in July 2012; the lay statement from his wife dated in July 2012, and the VA Form 9 dated November 2014- all of which contain the Veteran's detailed report of the onset and continuity of symptoms in service which he believes is related to sleep apnea.

b) If the examiner determines that the Veteran's current sleep apnea disability existed prior to his entrance to service in 1967, then he or she must indicate whether there is clear and unmistakable (e.g. obvious, manifest, and undebatable) evidence supporting such finding.  The evidence and reasoning supporting this conclusion must be discussed. 

(c) If the answer to question (b) is yes, is there also clear and unmistakable (obvious, manifest, and undebatable) evidence that the pre-existing sleep apnea WAS NOT aggravated (i.e., permanently worsened) during service?  The evidence and reasoning supporting this conclusion must be discussed. 

In addressing questions (b) and (c), the examiner should review the entire file, including the January 1967 enlistment examination report (noting chronic sinusitis, moderate mouth breathing, frequent sore throats, and enlarged tonsils; and the Veteran reporting having ear, nose, or throat trouble), the March 1969 separation examination report (showing that the Veteran reported having ear, nose, or throat trouble) and the various lay statements from the Veteran and his wife.  

A thorough rationale for all opinions must be expressed.  Additionally, if you are unable to render an opinion without resorting to speculation, please explain why this is so.

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


